Title: To James Madison from Joshua Gilpin, 11 July 1806
From: Gilpin, Joshua
To: Madison, James



Sir:
Philada. July 11, 1806

I had the honor to receive your Letter of the 8th May, inclosing a blank Bond for the purpose of being filled up and executed by my brother & myself as Securities for Mr. John Gavino as Consul at Gibraltar: I should immediately have sent the Bond again to you in due form, but have been prevented by the absence of my brother.  However I now do myself the pleasure to inclose, and hope it will fully answer the purpose  With high Respect, I have the honor to be Your obt & very hl. Servt

Jos: Gilpin

